*1268OPINION.
Littleton :
Petitioner’s claim of a loss in 1924 is based upon the decline in the value of stock owned by him in the Cross Mountain Coal Co. The corporation has not to this date been dissolved nor has any distribution been made by it to its stockholders in liquidation; so far as appears from the evidence the corporation may con-*1269fcinue in existence indefinitely and again actively engage in carrying on a business. Petitioner has continuously owned his stock since the date of its purchase in 1917 and 1918. Its value may have fluctuated much since that time but the decline in value of the property does not give rise to a deductible loss under the statute any more than does the increase of the market value of the property owned give rise to taxable income. The evidence does not show and the petitioner does not claim that the stock was worthless at the end of 1924. Until it is clearly shown that stock owned in a corporation which is still in existence and has assets is in fact worthless and there is no probability that any portion of the investment will ever be recovered, no deductible loss under the statute has been sustained. See Appeal of E. O. Walgren, 4 B. T. A. 1066; J. J. Melick v. Commissioner, 6 B. T. A. 70; Appeal of George C. Ryder, 2 B. T. A. 1060. The term “ losses sustained ” conveys the idea of a final termination of a transaction in connection with which the investment was made and the loss claimed. See New York Life Insurance Co. v. Edwards, 271 U. S. 109. See Corn Exchange Bank v. Commissioner, 6 B. T. A. 158. We think the Commissioner correctly denied the deduction claimed.

Judgment will he entered for the respondent.